Citation Nr: 1327034	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-43 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a rating higher than 10 percent for patellofemoral syndrome and degenerative joint disease of the right knee.

3.  Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to October 1996.

She appealed to the Board of Veterans' Appeals (Board/BVA) from June 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding these claims, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, to reschedule this requested hearing.


REMAND

The Veteran was scheduled to appear and testify at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board that was to occur on August 20, 2013.  The Veteran asked for postponement of the hearing, however.  She has a right to a hearing before deciding the appeal of her claims.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2012).  Since the RO, rather than the Board, schedules and reschedules the type of hearing she has requested, the Board must remand her claims to reschedule her hearing.  38 C.F.R. §§ 20.704, 20.1304 (2012).


Accordingly, the claims are REMANDED for the following action:

Depending on what she elects, reschedule the Veteran for either a Travel Board hearing or videoconference hearing before the Board at the earliest opportunity.  Notify her of the date, time, and location of this hearing at her latest address of record.  Put a copy of this notification letter in the claims file.  If she fails to appear for this rescheduled hearing, without showing good cause, or changes her mind and elects not to have this hearing, then also document that in the file.

She has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


